MEMORANDUM **
Tomas Gonzalez Roldan appeals from his jury-trial conviction and concurrent *816120-month sentences for conspiracy and attempted distribution of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)(A), 846; and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1)(A), (b)(1)(A).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gonzalez Roldan’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief has been filed, however the government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, Roldan’s pro se motion for appointment of new counsel is DENIED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.